Title: To Thomas Jefferson from J. Phillipe Reibelt, 28 December 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore Librairie de Levrault, Schoell et Comp. de ParisSt Patrik’s Row, No. 61. 28 Dec. 1804.
                  
                  Vous n’avez, malgrè ma promesse, pas recu Plans des Jardins Anglais p. Mausa, et Idem p. Parkyns; la Cause en est, que de mon petit garcon et de mon domestique, lesquels ont portè entre autres les deux paquets sèparès le premier celui des Annales &c] de Filhol in 8°, et l’autre celui des Plans de Mausa &c in fol. a la poste, le dernier est glissè, et laisse tombe son paquet dans une Gosse pleine d’eau, dont il a etè entierement abimè—J’en attends d’autres Exemplaires, et-Lorsque ils seront dans mon pouvoir, je ne tarderai certainment pas une instant, de Vous les faire parvenir—etant penetrè par principes d’un respect bien particulier pour Vous de 
                  Votre Excellence Tr. hbl et tr. Obst str
                  
                     Reibelt.
                  
               